Title: To George Washington from Thomson Francis Mason, 26 September 1781
From: Mason, Thomson Francis
To: Washington, George


                  
                     My Dear General
                     Rasberry Plain Sepr 26th 1781
                  
                  I most sincerely congratulate your Excellency upon your safe Return to your native Country, and look upon it as a happy Presage of putting a glorious Period to the present War.But do not flatter yourself, that your Fatigues are to end with this War.  No, more glorious ones are yet reserved for you, in ridding your Country of its domestic Enemies, more vilent indeed, but not less destructive, than its foreign Invaders; and in fixg some permanent Constitution that may render us happier, than the present ever can; it is my most ardent Wish and Expectation, that you will accomplish all this.Nothing but my crazy Constitution, should have restrained me from thanking your Excellency in Person, for the Benefits which I as a private Citizen, am likely to enjoy from your Labours, but as my Health will not permit me to undertake so long a Journey; this will be handed to you by one of my two eldest Sons, the first Stevens Thomson, is equipped as a volunteer Horse Man, the seccond having served out his Tour of Duty as an Ensign in the Loudoun Militia, is also desirous of serving the Remainder of the Campaign as a Volunteer, to which I have consented, and sent him a Horse.
                  From the retired Privacy in which they have been brought up, I have no Expectation that they can render their Country any effectual Service.  But to pay a grateful Respect to General Washington, is a Duty due from every Citizen of America, and for that Reason only, do they wait upon your Excellency.
                  In whatever Capacity you may employ them for the Remainder of the Campaign, (and I can part with them no longer,) I will be answerable they will discharge their Duty, with Bravery, Secrecy, Integrity; and the eldest is tollerably ready at most kinds of Business.  I have the honour to be with the greatest Respect and Esteem Your Excellency’s most devoted obliged and affectionate humble Servant
                  
                     Thomson Mason
                  
               